DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a wafer comprising: a substrate layer having a first surface and a second surface opposite to the first surface; a first mirror layer having a plurality of first mirror portions two-dimensionally arranged on the first surface; and a second mirror layer having a plurality of second mirror portions two-dimensionally arranged on the first mirror layer, wherein a plurality of Fabry-Perot interference filter portions are formed in an effective area, in each of the plurality of Fabry-Perot interference filter portions a gap is formed between the first mirror portion and the second mirror portion facing each other and a distance between the first mirror portion and the second mirror portion facing each other varies by an electrostatic force, a plurality of dummy filter portions are formed in a dummy area disposed along an outer edge of the substrate layer and surrounding the effective area, in each of the plurality of dummy filter portions an intermediate layer is provided between the first mirror portion and the second mirror portion facing each other, and at least the second mirror portion is surrounded by a first groove opening on a side opposite to the substrate layer in each of the plurality of Fabry-Perot interference filter portions and the plurality of dummy filter portions.
Regarding claims 2-9, claims 2-9 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 5784507 to Holm-Kennedy et al. which teaches a Fabrey-Perot filter but fails to teach the other limitations of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879